Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00563-CV
____________
 
PATRICK SEWELL, Appellant
 
V.
 
MELISSA A. SEWELL,
Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 05-08919
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 12, 2006.  On December 4, 2006, appellant
filed an unopposed motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Justices Yates, Anderson, and Hudson.